RENDERED: MAY 6, 2022; 10:00 A.M.
                         NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-1668-MR

CEDRIC MCNEIL                                                          APPELLANT


               APPEAL FROM JEFFERSON CIRCUIT COURT
v.            HONORABLE SUSAN SCHULTZ GIBSON, JUDGE
                      ACTION NO. 12-CR-003738


COMMONWEALTH OF KENTUCKY                                                 APPELLEE


                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: ACREE, DIXON, AND K. THOMPSON, JUDGES.

THOMPSON, K., JUDGE: Cedric McNeil appeals from the Jefferson Circuit

Court’s order denying his pro se motion under Kentucky Rules of Criminal

Procedure (RCr) 11.42 to vacate, set aside, and correct his sentence after the trial

court only provided an evidentiary hearing on one of his numerous claims of

ineffective assistance of counsel. McNeil appeals the denial of three of his
ineffective assistance of counsel claims, including the one on which he received

the evidentiary hearing. We affirm.

             On December 6, 2012, McNeil was indicted for first-degree robbery,

first-degree assault, and intimidating a participant in the legal process. McNeil

pled not guilty. At trial, the trial court granted McNeil’s motion for a directed

verdict on the intimidating a participant in the legal process charge and dismissed

that charge. After a three-day trial, the jury found McNeil guilty of first-degree

robbery and first-degree assault. As recommended by the jury, the trial court

sentenced McNeil to consecutive terms of ten years’ imprisonment for first-degree

robbery and eighteen years’ imprisonment for first-degree assault. The jury found

McNeil not guilty of being a persistent felony offender in the first degree.

             McNeil filed a direct appeal, and his conviction was affirmed by the

Kentucky Supreme Court in McNeil v. Commonwealth, 468 S.W.3d 858 (Ky.

2015). We adopt the facts from McNeil, as follows:

                     At McNeil’s January 2014 trial, [Donna] Wheeler
             testified that in mid-November 2012 she received several
             hundred dollars in settlement of a law suit and that she
             used some of the settlement proceeds to reserve a week’s
             lodging for herself and [Candra] Rose at the Louisville
             Manor Inn on Dixie Highway in the Shively area of south
             Louisville. A couple of days before, she and Rose had
             struck up an acquaintanceship with a man who
             introduced himself as “B,” and in the interim Wheeler
             had used Rose’s phone to exchange a number of text
             messages with her new acquaintance. Wheeler testified


                                         -2-
that one of the first things she did upon taking up
residence at the hotel was to invite “B” to come visit.

        According to Wheeler, “B” arrived that first
evening while Rose was in the shower. Wheeler left the
room briefly to buy drinks from a vending machine, and
when she left the room, she testified, her purse was on
the bed. Soon after Wheeler returned from the vending
machines, Rose emerged from the bathroom, and Rose
testified that as she came into the main room she saw “B”
leaving the room with one of his hands held inside the
front of his jacket, as though he was concealing
something there. She called out to “B” to wait for a
minute; exclaimed to Wheeler, “He’s got your purse;”
and when “B” began to run, ran after him out of the room
and down the stairs. Both women chased “B” to the
parking lot where he locked himself in his car.

       Wheeler testified that she pounded on the driver’s
window demanding that “B” give back the purse, and
Rose testified that she stood in front of the car and looked
directly into “B’s” eyes. He told her to move; she told
him to surrender the purse. Rose testified that “B” drove
slowly forward and forced her to back up a few steps, but
that when she continued to block his path and to look into
his eyes he suddenly accelerated and knocked her down.
She testified that she became lodged beneath the car, was
dragged for several feet, and was only “spit out” when
“B” finally stopped, backed up a bit, and drove forward
again with enough momentum to get over a speed bump.

...

      The incident was witnessed by another person who
was pulling into the parking lot at the time, and it was
recorded by three hotel security cameras. The witness
described and the videos depicted a driver every bit as
callous as the person Wheeler and Rose claimed stole
Wheeler’s purse, but neither the witness nor videos could


                            -3-
             give the jury more than a very general idea of what the
             driver looked like.

                    To prove that the driver was McNeil, the
             Commonwealth presented testimony by its investigators
             to the effect that one of the phone numbers Wheeler used
             to contact “B” turned out to be a Cricket company
             number, which, upon inquiry at a local Cricket outlet,
             was found to be registered to McNeil. Having made that
             discovery, the officers prepared a “photo pack,” – an
             array of six photos, McNeil’s and five others similar to
             his – which the officers then showed, separately, to
             Wheeler and to Rose. Both women picked out McNeil’s
             photo from the array as very likely the person who had
             robbed them, and both women testified at trial that the
             defendant in the courtroom, McNeil, was that person to a
             virtual certainty. McNeil did not testify, but through
             cross-examination and argument he attempted to cast
             doubt on those identifications.

Id. at 861-62.

             Following his unsuccessful direct appeal, McNeil filed a pro se

motion under RCr 11.42. As grounds, he claimed numerous instances of

ineffective assistance of counsel. In an order entered March 16, 2017, the trial

court granted McNeil an evidentiary hearing on the issue of whether his trial

counsel was ineffective for failing to investigate possible alibi witnesses but denied

his motion in all other respects. The trial court appointed counsel to represent

McNeil on September 14, 2018.




                                         -4-
             At the May 28, 2019 evidentiary hearing, McNeil and his trial counsel

testified. On October 4, 2019, the trial court entered an order denying McNeil’s

motion.

             “In reviewing an RCr 11.42 proceeding, the appellate court reviews

the trial court’s factual findings for clear error while reviewing the application of

its legal standards and precedents de novo.” Ford v. Commonwealth, 628 S.W.3d

147, 156 (Ky. 2021). “To prevail on an RCr 11.42 motion, the movant must

convincingly establish he was deprived of some substantial right justifying the

extraordinary relief afforded by the post-conviction proceeding.” Bratcher v.

Commonwealth, 406 S.W.3d 865, 869 (Ky.App. 2012).

             The basis of McNeil’s RCr 11.42 motion is his claim of ineffective

assistance of counsel. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80

L.Ed.2d 674 (1984), sets forth the standard by which we measure such claims.

Gall v. Commonwealth, 702 S.W.2d 37, 39 (Ky. 1985). “This standard is two-

pronged. The defendant must show that: (1) trial counsel’s performance was

deficient, and (2) trial counsel’s deficient performance prejudiced him.” Ford, 628

S.W.3d at 156.

             On appeal, McNeil argues the trial court erred in denying his RCr

11.42 motion based upon ineffective assistance of counsel because his trial

counsel: (1) failed to investigate and present favorable alibi witness testimony at


                                          -5-
trial; (2) failed to investigate a second telephone number found on the victim’s cell

phone; and (3) failed to independently investigate or interview Wheeler. He also

argues the trial court erred by not granting him an evidentiary hearing on his

second and third claims.

             McNeil first argues his trial counsel was ineffective by failing to

investigate and present favorable alibi witness testimony at trial. He stated in his

memorandum in support of his RCr 11.42 motion that he informed his trial counsel

in their initial meeting about three alibi witnesses: Antonio Johnson, Johnson’s

paramour, and Johnson’s paramour’s female companion. He stated they would

testify he was with them at Johnson’s apartment in the “3rd Street area of the South

End of Louisville” on the night in question. After the evidentiary hearing and

briefing by the parties, the trial court concluded there was no credible evidence to

support McNeil’s claim.

             “As a reviewing court, on this RCr 11.42 appeal, we must defer to the

findings of fact and determinations of witness credibility made by the trial judge.

Thus, unless the trial court’s findings of fact are clearly erroneous, those findings

must stand.” Commonwealth v. Bussell, 226 S.W.3d 96, 99 (Ky. 2007) (citations

omitted).

             At the evidentiary hearing, McNeil’s trial counsel testified that he

discussed trial strategy with McNeil with the defense centered around mistaken


                                          -6-
identity because McNeil denied he was at the hotel when the offenses occurred.

Trial counsel explained the defense also involved challenges to the photo pack and

to testimony by Wheeler and Rose in which they identified McNeil as the

perpetrator, and the defense also highlighted the lack of physical evidence tying

McNeil to the crimes. Trial counsel testified that alibi witnesses would have

supported the mistaken identity defense and that he could have followed up on any

information relating to alibi witnesses had he been informed of them. Trial

counsel, however, testified he had no recollection of McNeil informing him of

possible alibi witnesses.

             Trial counsel further testified he had created a system for handling

cases due to the volume of cases he was assigned. The system included, among

other things, taking notes of conversations with clients. Based upon his use of this

system, trial counsel testified he was “sure” he visited McNeil in jail, spoke to

McNeil on the phone, and wrote McNeil letters, but he could not provide specifics

as to those events without reviewing his file.

             In contradiction of trial counsel’s testimony, McNeil testified that he

did not meet trial counsel until a scheduled court appearance in July 2013 and did

not get to speak to his counsel again until another scheduled court appearance in

September 2013, and then did not speak to counsel again in person until his first

day of trial. McNeil denied that trial counsel came to see him at the jail at any


                                         -7-
point prior to his trial and stated that they never really had a chance to

communicate.

             McNeil testified that it was at the July 2013 court appearance that he

told trial counsel about two alibi witnesses, Antonio Johnson and his paramour,

Christy, but that his trial counsel failed to investigate them. McNeil testified he

did not mention his alibi witnesses to trial counsel again after their initial meeting,

and he did not put any information relating to his alibi witnesses in writing to trial

counsel despite writing to him three or four times. McNeil admitted he did not

inform his prior trial counsel about the alibi witnesses.

             McNeil obtained a copy of the file prior to the hearing, but trial

counsel was not given an opportunity to review it. The only document McNeil

introduced from the file was a December 2013 letter from trial counsel in which he

explained to McNeil about his busy trial schedule and stated: “I have not forgotten

about your case.” Therefore, McNeil failed to provide any evidence from the file

to support his claim that he had informed trial counsel about these alibi witnesses.

None of McNeil’s alibi witnesses testified at the evidentiary hearing, so it was

unclear whether they could be located or whether they would have in fact provided

McNeil with an alibi.

             The trial court, in denying McNeil’s RCr 11.42 motion, cited

McNeil’s testimony at the evidentiary hearing that, after the close of proof at trial,


                                          -8-
he remembered the jury submitting a question about where he was at the time of

the offense. McNeil testified he recalled the trial judge stating, outside the

presence of the jury, that the jury was required to reach its verdict based upon the

evidence presented during the trial.

             In determining there was no credible evidence that McNeil gave trial

counsel the alibi witness information, the trial court stated:

             The Court finds that it is highly unlikely and not credible
             that [trial counsel], given timely information about an
             alibi witness, would have failed to record or pursue that
             information, given that fact that the defense which he and
             Movant intended to pursue was one of a mistaken
             identification. Any testimony of a credible alibi witness
             would have supported the chosen defense. The Court
             finds it highly probable that Movant’s allegation of an
             alibi witness was prompted by the juror’s question about
             where Movant was at the time of the offense, and may
             explain Movant raising the contention now, and for the
             first time according to [trial counsel’s] recollection.
             Because the Court finds that there is no credible evidence
             that the alibi witness information [w]as given to [trial
             counsel], there is therefore no basis for an ineffective
             assistance of counsel claim based on such.

After carefully reviewing the proof submitted at the evidentiary hearing, we

conclude the trial court’s finding that McNeil did not inform his trial counsel about

the alibi witnesses is not clearly erroneous. Given the contrary testimony, the trial

court was entitled to decide who to believe and chose to believe trial counsel over

McNeil.




                                          -9-
             Based upon this finding, we further conclude the trial court did not err

in ruling McNeil failed to overcome the strong presumption that his trial counsel

performed reasonably and effectively. Counsel’s performance was not deficient

for failing to investigate witnesses of whom he had no reason to be aware. As

noted in Strickland, 466 U.S. at 691, 104 S.Ct. at 2066:

             The reasonableness of counsel’s actions may be
             determined or substantially influenced by the defendant’s
             own statements or actions. Counsel’s actions are usually
             based, quite properly, on informed strategic choices made
             by the defendant and on information supplied by the
             defendant. In particular, what investigation decisions are
             reasonable depends critically on such information.

             McNeil’s second argument is that his trial counsel was ineffective for

failing to investigate a second phone number found in the victim’s cell phone log

and that the trial court erred in denying this claim without an evidentiary hearing.

Specifically, McNeil argues Wheeler initially gave the police two phone numbers

she believed belonged to the suspect, and this second number was, therefore, the

key to identifying the real “B.”

             In denying McNeil’s claim on this ground, the trial court determined

McNeil failed to establish the second prong under Strickland – that he was

prejudiced by his trial counsel’s failure to investigate:

             To the extent that trial counsel may have failed to try to
             procure records of the second cellphone number, Movant
             has not established that the outcome would likely have
             been different had the owner of that number been found.

                                          -10-
             Wheeler carried on an extensive text message
             conversation with “B” at a cellphone number linked to
             Movant, which culminated in “B” coming to the motel
             room shortly after a text message. Both Wheeler and
             Rose identified Movant in photo packs as the likely
             perpetrator, and both positively identified him in open
             court. Given Movant’s known link to the number, it is
             mere speculation that the owner of another cellphone to
             which Wheeler communicated would have been
             identified as the perpetrator. Movant has not established
             that but for counsel’s failure to investigate the records of
             an additional cellphone, the outcome likely would have
             been different.

We agree with the trial court’s conclusion and rationale.

             “A perfect trial is never required. What is required is a fair trial.”

Stanford v. Commonwealth, 854 S.W.2d 742, 748 (Ky. 1993). “The critical issue

is not whether counsel made errors but whether counsel was so thoroughly

ineffective that defeat was snatched from the hands of probable victory.” Haight v.

Commonwealth, 41 S.W.3d 436, 441 (Ky. 2001), overruled on other grounds by

Leonard v. Commonwealth, 279 S.W.3d 151, 159 (Ky. 2009). Here, there was

substantial evidence to support the jury’s verdict.

             Also, McNeil is not airing a known grievance. Instead, he speculates

that investigating this second number would have helped his case. This is evident

from his use of words such as “perhaps” or “likely” when discussing whether the

investigation into this second number would have revealed the perpetrator. “A

claim that certain facts might be true, in essence an admission that [a]ppellant does


                                         -11-
not know whether the claim is true, cannot be the basis for RCr 11.42 relief.” Mills

v. Commonwealth, 170 S.W.3d 310, 328 (Ky. 2005), overruled on other grounds

by Leonard, 279 S.W.3d at 159. See Gilliam v. Commonwealth, 652 S.W.2d 856,

858 (Ky. 1983).

             McNeil’s third argument is that his trial counsel was ineffective for

failing to investigate or interview Wheeler regarding why, in her initial statement

to the police, she characterized the suspect, “B,” as a friend of Rose’s ex-boyfriend

and that an evidentiary hearing should have been held on this issue. McNeil argues

that interviewing Wheeler would have enabled his trial counsel to impeach her on

this statement, which he states she denied making at trial. The trial court

summarily denied this claim because McNeil again failed to show how he was

prejudiced by his trial counsel’s failure to investigate any such inconsistency.

             We note that McNeil provided no record citation to Wheeler’s denial

of her prior statement. “It is well-settled that an appellate court will not sift

through a voluminous record to try and ascertain facts when a party has failed to

comply with its obligation . . . to provide specific references to the record.” Parker

v. Commonwealth, 291 S.W.3d 647, 676 (Ky. 2009). See Kentucky Rules of Civil

Procedure (CR) 76.12(4)(c)(iv). In our review of the record, we did not find

where, at trial, Wheeler denied her prior statement that the suspect was a friend of

Rose’s ex-boyfriend. Because it appears the denial upon which McNeil bases this


                                          -12-
claim did not occur at trial, his claim is refuted by the record, and the trial court

properly denied it.

             Even if, as McNeil argues, Wheeler denied this prior statement, we

agree with the trial court that he failed to show how any failure by his trial counsel

to investigate or to aggressively cross-examine Wheeler on her characterization of

“B” as a friend of Rose’s ex-boyfriend prejudiced him. Wheeler testified at trial

she did not know McNeil well, as she had only briefly met him on two prior

occasions. It is doubtful that any confusion Wheeler may have had with respect to

“B” being a friend of Rose’s ex-boyfriend would have seriously impacted her

credibility. Most important, however, is the fact that the jury’s verdict is supported

by substantial evidence in that both Wheeler and Rose identified McNeil in open

court with absolute certainty as the man who, after carrying on an extensive text

message conversation with Wheeler, came up to their hotel room, stole Wheeler’s

purse, and ran over Rose with his car. This could be true even if McNeil did not

go by the name “B” or if he was not a friend of Rose’s ex-boyfriend, as Wheeler

told the police.

             Accordingly, the trial court did not err in denying McNeil evidentiary

hearings on the second and third issues as an evidentiary hearing is only required

when the allegations, if true, would warrant relief. Fraser v. Commonwealth, 59

S.W.3d 448, 452 (Ky. 2001). As explained above, the trial court correctly ruled


                                          -13-
that McNeil failed to show he was prejudiced by any such failure by his trial

counsel to investigate these issues. Because McNeil failed to show he was entitled

to relief under RCr 11.42, the trial court properly dismissed these claims without a

hearing. Fraser, 59 S.W.3d at 452; RCr 11.42(2).

             For the foregoing reasons, we affirm the order of the Jefferson Circuit

Court denying McNeil’s RCr 11.42 motion.



             ALL CONCUR.

BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Whitney Wallace                           Daniel Cameron
Frankfort, Kentucky                       Attorney General of Kentucky

                                          Leilani K. M. Martin
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -14-